DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-39 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-20 and 39, directed to a compound and a composition, and the species:

    PNG
    media_image1.png
    366
    763
    media_image1.png
    Greyscale
 in the reply filed on 10/11/2022 is acknowledged. 
Please note that the elected species is a New matter as no such specific species is recited in the instant specification. For compact prosecution, the Examiner elected another species, defined in the claims and encompassed by the genus and is found free of prior art. Therefore, search is extended and the election of species requirement, for Group I, as set forth in the Office action mailed on 08/10/2022 is hereby withdrawn. 
The requirement is therefore made FINAL.
Claims 21-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-20 and 39 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 39 and the elected species are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter of instant claim 39 and elected species, filed on 04/20/2020 is not properly described in the application as filed. In particular, there was no such specific species as the elected species or a species of claim 39 with Ra as N3 and therefore raise doubt as to possession of the claimed invention at the time of filing. Applicant is required to cancel the new matter in the reply to this Office Action.
Therefore, this limitation is not considered for this rejection.


Claims 1-7, 9-17, 19-20 and 39 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1-7, 9-17, 19-20 and 39 are directed to a compound of Formula (I) 

    PNG
    media_image2.png
    333
    818
    media_image2.png
    Greyscale
. 

    PNG
    media_image3.png
    532
    769
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    873
    770
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    163
    662
    media_image5.png
    Greyscale
 
Thus, claim 1 is drawn to millions of compounds, having an acridine core to which substituents D, R1-R5, Y, L, each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formula (I). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1-7, 9-17, 19-20 and 39 are broad and generic, with respect to all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed by formula (I). The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus, especially with respect to L, Y, E, M, Ra and R1-R5.
The specification provides guidance to a very limited large number of compounds embraced by claim 1; the common structural features in the examples disclosed are as in the instant claims 8 and 18.  
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements L, Y, E, M, Ra and R1-R5 and optional substituents, embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1-7, 9-17, 19-20 and 39.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, 19-20 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-7, 9-17, 19-20 and 39 are indefinite because claim 1 recites  “Each Y independently represents a ligand---wherein Ra represents (a) C2-4alkyl---(b) or (c)” and then recites “compounds meets one of (i)---(v)---(iii) at least one of the two Ys is present and selected from ---Ra represents C1-4 alkyl---inclusive because first, Formula I has 2 Ys and it seems that applicant is making one of Ys as optional, which reflects the use of broad and narrow limitations within the same claim. Same is true for choices of Ra, which recites broadly Ra first followed by narrower limitations of Ra. Second, applicant defines one of the choices for Ra as C2-4 alkyl and then changes Ra choice to C1-4 alkyl, again broad and narrow limitations within the same claim. Third, applicant defines Ra (part of Y group option) choices as L-E and L-M and then changes at the end of the claim Y as L-E and L-M and thus makes claim indefinite. 
Appropriate correction required.
Because of indefiniteness brought by claim 1, claims 1 is only examined to the extent of the species defined in claims 8 and 18. However, should an amended version of the claims be presented for the next action on the merits, the action may be made final. 
Since the dependent claims 2-7, 9-17, 19-20 and 39 doesn’t cure the above deficiency, these claims are also indefinite.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8, 13 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 8 is in an improper dependent form because claim 8 dependent on claim 1 recites compounds that are not encompassed by Claim 1. For instance, none of the compounds PA-1 to PA-20 and PA-24 has any Y group; none of the PA-21 to P-24 compounds has any R1 group.

Claim 13 is in an improper dependent form because claim 13 dependent on claim 1 recites compounds that are not encompassed by Claim 1. For instance, none of the compounds Formula IIIA or IIIB has any R1 group; and Formula IIIB has no Y group. 

Claim 18 is in an improper dependent form because claim 18 dependent on claim 1 recites compounds that are not encompassed by Claim 1. For instance, none of the compounds of claim 18 is encompassed by definition of Ra provided in the instant claim 1. 
  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623